Citation Nr: 1608620	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  10-13 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating higher than 30 for posttraumatic stress disorder (PTSD) prior to September 23, 2014, and higher than 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Eric A. Gang, Esq.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to June 1969.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD, assigning a 10 percent rating effective August 8, 2008.  In a February 2010 rating decision, this rating was increased to 30 percent.

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge in September 2011.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2015). 

In February 2014, the Board denied the Veteran's claim for a higher rating for diabetes mellitus with nephropathy and remanded the remaining issues for further development.

In an October 2014 rating decision, the Veteran's PTSD rating was increased to 50 percent effective September 23, 2014.  Insofar as a higher rating is available for PTSD and the Veteran is presumed to be seeking the maximum available benefit, this claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran has request and received multiple extension periods within which to submit additional evidence.  He submitted additional medical evidence in November 2015 with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2015).

The issue of entitlement to service connection for schizophrenia based on aggravation by service connected disabilities has been raised by the record, specifically the November 2015 private evaluation, but has not been adjudicated by Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD has been characterized by suicidal ideation, social isolation, avoidance, hypervigilance, and difficulty concentrating, which resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The Veteran is likely unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no more, for PTSD have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

2.   The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 5107, 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran's PTSD claim arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim, which includes assisting in the procurement of service treatment records and pertinent treatment records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a September 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's February 2014 remand, VA obtained and associated with the claims file the Veteran's vocational rehabilitation folder and additional VA treatment records.  VA provided the Veteran with a medical examination in September 2014.  This examination contained all information needed to rate the disability.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the February 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  Ultimately the claim was remanded for additional records and a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

PTSD

As noted in the introduction, the Veteran's PTSD is currently rated at 30 percent prior to September 23, 2014, and 50 percent thereafter.  Therefore, the Veteran's initial rating for PTSD is currently staged.  See Fenderson v. West, 12 Vet App 119, 125-26 (1999)(allowing for the assignment of different ratings for distinct periods of time, based on the facts found).  As explained below, the Board finds that a staged rating is no longer appropriate in this case.
	
Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under that General Rating Formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

The next higher evaluation of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Id.

In August 2008, the Veteran complained of depression, anxiety, hallucinations, and trouble understanding, concentrating, or remembering.  He reported that he was unemployed.

In a September 2008 VA psychiatric note, the Veteran was found to be alert and fully oriented.  He was neatly/casually groomed.  His was pleasant and polite.  His mood was euthymic and his affect was appropriate.  He had no delusional of hallucinatory symptoms.  He was not presently drinking and described a decompensated state of mind during that had precipitated an episode of arson two years earlier.  His memory, cognition, judgment, and insight were all intact.  He had no suicidal or homicidal ideation.  By contrast, his assessment by a nurse practitioner on the same day noted psychosis with auditory hallucinations, depression, suicidal thoughts but no plan.

In a December 2008 treatment record, the Veteran reported that his sleep, concentration, and appetite were fair.  He denied suicidal ideation.  He had stopped drinking two years prior.  He denied any hypomanic or manic symptoms.  A mental status examination found the Veteran alert and fully oriented.  He was cooperative and pleasant.  He made adequate eye contact.  No abnormal motor activity was noted.  His mood was euthymic and his affect was congruent.  His thought process was organized without any loosening of association or flight of ideas.  He admitted to occasional hallucinations, but denied any current episode.  He denied paranoia.  No delusions were noted.  His recent and remote memory was intact.  He was assigned a GAF score of 50, which indicates serious symptoms OR any serious impairment in social, occupational, or school functioning.  DSM-IV.

In May 2009 the Veteran underwent a VA examination in conjunction with the underlying service connection claim.  At that time, the examiner found that the Veteran's schizoaffective disorder was his major psychiatric problem, but it was plausible that he had symptoms of both schizoaffective disorder and PTSD.  A mental status exam found the Veteran casually dressed and adequately groomed.  He was alert and fully oriented.  He was cooperative and attentive.  He made marginal eye contact.  He had no obvious psychomotor retardation or agitation.  His speech was spontaneous and non-pressured.  His affect was constricted and he seemed anxious at times.  He reported a history of auditory hallucinations.  His thought content was centered on some PTSD issues and schizoaffective disorder problems.  He did not appear to be grossly delusional. He was still on antipsychotic medication.  He did not appear to be responding to internal stimuli, such as auditory or visual hallucinations.  His thought processes were mostly coherent.  He appeared to be of average intelligence.  His judgment and insight into his condition were fair.  He was abstaining from alcohol.  He was not a danger to himself or others.  This examiner assigned a rating of 38 overall on the Global Assessment of Functioning (GAF) scale, which indicates some impairment in reality testing or communication OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV).  For his PTSD alone, this examiner estimated a GAF score of 55, which indicates moderate symptoms OR moderate difficulty in social, occupational, or school functioning.  Id.  

In a January 2010 VA treatment record, the Veteran was noted to be cooperative without abnormal motor activity.  His mood was euthymic and his affect was congruent.  His thought processes were organized and relevant.  He admitted to occasional auditory hallucinations.  He denied suicidal or homicidal thoughts.

A May 2010 counseling record notes that the Veteran was socially isolated.

In June 2010, the Veteran's social worker noted that, after returning home from service, the Veteran's symptoms of PTSD, specifically alienation, led to his inability to perform his job and his series of underemployment experiences in which he was unable to perform even at that level.  See also September 2010 social work note.  His PTSD led to vocational impairment and intense social alienation.

In June 2010, the Veteran underwent another VA examination in conjunction with this claim.  At that time, the Veteran reported that he was doing well in managing his symptoms and avoiding people when he needed to control his symptoms.  He was not working.  He spent time with his sister, his friend, and an acquaintance from the partial hospitalization program.  He was not in a romantic relationship.  He stated that he thought about suicide occasionally, but would not act on these thoughts because it was against his religion.  He denied substance use.  A mental status examination found the Veteran appropriately dressed and well-groomed.  He made relatively good eye contact.  His speech was somewhat pressured, but prosodic and normal in volume.  He seemed less socialized that one might expect for someone his age.  His motor functioning was within normal limits without evidence of tics or restlessness.  His thought processes and content were within normal limits with no evidence of hallucinations or delusions.  He denied paranoia, obsessions, and compulsions.  He reported concentration and attention difficulties.  His insight and judgement were fair.  His abstract reasoning was impaired.  His basic mental processing skills appeared to be intact.  He reported some difficulty keeping up with household activities due to lower motivation and inability to stay on task.  

With regard to his PTSD symptoms, the Veteran reported having a great deal of difficulty interacting with others, concentrating, or following rules imposed on him.  He reported intrusive thoughts, nightmares, and flashbacks of his wartime experiences.  These caused him to want to stay in bed all the time or to drink, but he no longer drinks.  He was very tearful, angry, and jumpy.  He avoided war movies and pictures.  He tried not to talk about Vietnam.  He felt detached from others.  He had difficulty in crowds and had some social avoidance.  He had difficulty falling asleep and did not feel rested after eight hours of sleep.  He reported being on edge and being easily aggravated.  He did a lot of checking around his apartment and neighborhood.  He felt like he was going to be jumped by people.  The Veteran was assigned an overall GAF score of 38, noting that his PTSD affected his occupational and social functioning in that he was socially isolated and he had difficulty being in crowds and around other people.  This examiner found that the Veteran's PTSD and schizoaffective disorder combined rendered him unemployable, but his PTSD alone was not sufficient to cause him total occupational and social impairment.

At his September 2011 hearing, the Veteran attributed his schizoaffective disorder to his PTSD.

In an October 2011 VA treatment record, the Veteran was noted to be cooperative without abnormal motor activity.  His mood was euthymic and his affect was congruent.  His thought processes were organized and relevant.  He denied audiovisual hallucinations.  No delusions were noted.

In September 2014, the Veteran underwent another VA examination in conjunction with this claim.  This examiner diagnosed the Veteran with PTSD and schizoaffective disorder and stated that it was possible to separate the symptoms attributable to each.  However, overall the Veteran was found to be totally socially and occupationally impaired and she was unable to differentiate which portion of this totally impairment was attributable to which diagnoses.  A mental status examination noted that the Veteran was alert and fully oriented.  His thought process was somewhat tangential but he worked hard to remain focused.  He expressed a vague belief that the examiner could read his mind and/or put thoughts in his head, but was assuaged by the examiner's insistence that she could not.  His thought content was consistent with the topic and he was very open and honest about his symptoms.  Delusional thoughts were noted.  He reported frequent auditory hallucinations, but he was able to ignore them.  He also reported infrequent visual hallucinations.  His abstraction was impaired.  His insight and judgment were intact.  

This examiner separated the Veteran's symptoms into three categories: those associated with PTSD alone, those associated with schizophrenia alone, and those associated with both disorders.  The symptoms of PTSD alone included exposure to traumatic event, distressing dreams, distressing memories, dissociative reactions to memories or dreams, psychological distress at exposure to internal or external cues, avoidance of memories, avoidance of external reminders, hypervigilance, and exaggerated startle response.  The symptoms of schizophrenia alone included delusions, hallucinations, diminished emotional expression, lack of self-care, and disorganized thinking and speech.  The symptoms associated with both conditions included exaggerated or negative beliefs about himself and the world, persistent negative emotional state, loss of interest in activities, feeling detached from others, inability to feel positive emotions, problems with concentration, sleep disturbance, and anhedonia.  In explaining this separation, the examiner noted that symptoms such as delusions were generally a hallmark of schizophrenia, but people with PTSD could develop delusions to a lesser degree.  Likewise, while dissociative reactions were readily found in PTSD patients, schizophrenics may also dissociate, usually in response to internal stimuli.

With regard to impairment of functioning, his PTSD made socialization difficult due to feelings of detachment from others.  This examiner founds that these two disorders contributed equally to his overall impairment.  She opined that if the Veteran did not also have schizophrenia, his PTSD would result in occupational and social impairment with reduced reliability and productivity.

In a private medicolegal evaluation dated October 2015, the evaluator found that the overlap between the Veteran's PTSD and schizophrenia symptoms was so significant that they were indistinguishable.  He found that the Veteran was totally socially and occupationally impaired.  Additionally, he noted that there was medical support for a finding that the Veteran's service connected diabetes mellitus could contribute to schizophrenia.

Based on the above, the Board finds that Veteran's PTSD most nearly approximates the criteria for a 70 percent evaluation throughout the rating period.  This rating represents occupational and social impairment with deficiencies in most areas.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Overall, the record reveals evidence of occupational and social impairment with deficiencies in most areas, due to the symptoms discussed above, including inability to work, negative emotional state, and social isolation.  

The Board has considered the assertions of the October 2015 private evaluator that the Veteran's PTSD symptoms cannot be differentiated from his non-service connected schizophrenia symptoms.  However, the Board finds the opinion that the symptoms can be differentiated to be the most compelling for two reasons.  First, two VA different VA examiners opined that they were able to make these distinctions.  Both the VA examiner who conducted the May 2009 examination and the examiner who conducted the June 2010 and September 2014 examinations stated that they were able to do so.  The September 2014 examiner found that the Veteran's more serious symptoms of hallucinations, delusions, and lack of self-care were more appropriately associated with the Veteran's non-service connected schizophrenia.  Also, their opinions were based not only on a review of the record, which was the only basis for the October 2015 evaluator's determination.  Instead, they were based on in-person examinations; one of them examined the Veteran on two different occasions.  

However, even when the symptoms associated with the Veteran's non-service connected schizophrenia are excluded the remaining symptoms described, which included suicidal ideation, social isolation, avoidance, hypervigilance, and difficulty concentrating, result in occupational and social impairment with deficiencies in most areas.  This warrants an increased rating to 70 percent for the entire appeals period.  Thus, the rating is unstaged and increased.  

A higher evaluation of 100 percent is not warranted as the record does not show total social and occupational impairment due to PTSD symptoms alone.  Indeed, the Veteran's PTSD symptoms have not resulted in total social impairment.  The Veteran did not display PTSD-attributable symptoms typical of a 100 percent rating (such as gross impairment in thought processes or communication, persistent delusions, or hallucinations, persistent danger of hurting oneself or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name).  More importantly, in terms of social impairment, the evidence shows that the Veteran was able to maintain relationships with a limited number of people, including his sister.  Thus, the record does not support a finding that the Veteran's PTSD has caused total social impairment.  The Veteran's occupational impairment is discussed in the TDIU section below.  The evidence is against the assignment of a rating in excess of 70 percent.  38 C.F.R. § 4.7.

Consideration has been given to a rating in excess of 70 percent on an extraschedular basis.  Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provided for higher ratings for more severe symptoms.  As noted, the symptomatology cited in the rating criteria are meant to serve only as examples of that which would result in any given level of impairment, and they are not meant to be exhaustive.  Any symptom attributable to the Veteran's PTSD has been considered.  See Mauerhan.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



TDIU

TDIU may be assigned, when the disabled person is, in the judgment of VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent rating or one 40 percent rating, disabilities resulting from a common etiology or a single accident are considered as one disability.  Id.

The Veteran is currently service connected for PTSD, diabetes mellitus, diabetic neuropathy of the bilateral lower extremities, and residuals of an appendectomy.  As explained above, his PTSD rating has been increased to 70 percent for the entire appeals period.  Thus, this disability alone is sufficient to meet the threshold percentage requirement for TDIU consideration.  See 38 C.F.R. § 4.16(a).

The remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In determining whether the Veteran is unemployable, consideration may be given to his education, training, and special work experience, but not to his age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 1.419; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran is significantly impaired by his non-service connected schizophrenia.  The Board must look to the medical evidence of record to determine the extent to which his service connected disabilities would impair his ability to work in the absence of schizophrenia. 

The record shows that the Veteran last worked fulltime as a taxi driver in July 1990.  See March 2010 Application for Increased Compensation Based on Unemployability.  He has an associate's degree in electrical technology.  He also had training in service on aircraft electrical systems.  His Vocational Rehabilitation records note that the Veteran's did not have developed and/or transferable skills.  See e.g., January 2010 Employment Handicap and Serious Employment Handicap Worksheet.

As detailed above, the Veteran's PTSD in itself has had a significant impact on the Veteran's ability to work.  Moreover, the October 2015 private evaluator noted that the interplay between the Veteran's service connected psychiatric and his service connected physical disabilities such as his diabetes mellitus rendered the Veteran's unemployable.

Based on the above, and with resolution of reasonable doubt in the Veteran's favor, the Board finds that it is likely that the Veteran is unable to pursue substantially gainful employment on account of the collective effect of his service-connected disabilities.


ORDER

A 70 percent initial rating, but no more, for PTSD is granted.

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities is granted.




____________________________________________
JOHN L. PRICHARD
 Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


